The Cemetery of the Evergreens gave its bond in question, conditioned to pay appellant $3,562.46, on or before the first of September, 1854, and out of the receipts of the said association, applicable according to the act of incorporation to the payment of such bonds, and in equal and ratable proportion with the other bonds of the said association given for similar liabilities of said association. The point is made by the exceptions taken on the trial, and on the argument here, that the respondent could not recover without showing that when the bond became due, the company had on hand sufficient funds, so that the proportionate shares of the funds applicable under the acts of incorporation to such bonds was equal to the amount due on this bond. The conclusion of the referee was, that the appellant having transferred the bond to the respondent, and at the same time guaranteed the due payment thereof, was liable for the amount unpaid on the bond. I think in that conclusion he *Page 477 
was correct. Reading the guaranty by the light of surrounding circumstances, due payment was understood by the parties to mean payment at the time fixed in the bond, doubtless the respondent received it understanding that he was getting the personal guaranty of the appellant, and from the evidence, it is very manifest, that the appellant understood he was giving his personal guaranty that the money should all be paid at the time fixed. It was therefore right and proper to give it that construction. The referee has found that the second bond was given by said association to the respondent for the same debt, but not in payment thereof, but as collateral thereto, and upon the express agreement that the first should remain in full force. That being the case, the bond was not thereby discharged. The referee also found, that respondent received the second bond with the knowledge and consent of the appellant. If the guarantor consented to the extension of time given by the second bond, it certainly could not have the effect of relieving him from his liability. He thereby consented to have the time of his liability extended as in the second bond.
If I am right in these views, the judgment of the General Term should be affirmed with costs.
All concurring for affirmance, judgment affirmed.